Title: To Thomas Jefferson from Edmund Bacon, 18 December 1807
From: Bacon, Edmund
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Monticello 18th. December 1807
                        
                        I have Just to day got home from Mrs. Dangerfields. the two runaways are in the neighbourhood of thir
                            mistress but I could not Get hold of them. The old Lady says soon as she can Get them she will send them to me she says
                            They will Come home to her at the beginning of the Hollowdays. it seems to be the whole wish of Mrs. Dangd. you
                            should have hur Nigroes as long as she Hires them. I told hur every Circumstance of the nigroes and their treatment. Also,
                            she said she had heard from Good white Persons the treatment of your Nigroes which was as Good as she would wish and would
                            not nor never did pay any attention to nigroes as she was cleare of opinion they would Complain more than 3 times to one
                            without a Cause.
                        It seems that there will be a call for soldiers. if their should be one I must advise with you sir, what to
                            do. I hope it will be in your Power to Prevent my leaving home as I suppose you will need some person heare every white
                                 to Monticello is on Capt.  Company. I am 
                        
                        
                            
                                E Bacon
                                
                            
                        
                    